
	

113 HR 275 IH: End Radon in Schools Act 
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 275
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a grant program to test and mitigate radon
		  levels in public schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End Radon in Schools Act
			 .
		2.Establishment of
			 grant program
			(a)In
			 generalSubject to the
			 availability of appropriations to carry out this Act, not later than 1 year
			 after the date that Federal funds are first appropriated for this Act, the
			 Administrator of the Environmental Protection Agency, in consultation with the
			 Secretary of Education, shall establish a program under which the Administrator
			 may award grants to States to conduct short-term radon testing to identify and
			 mitigate unsafe radon levels in public schools.
			(b)GuidelinesNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall review, update, revise, and
			 publish the Radon Measurements In Schools Guidelines with current information
			 and guidance on radon testing in a public school.
			3.Grant
			 awardsIn carrying out the
			 program under this Act, the Administrator shall—
			(1)provide a grant
			 award for each State selected to receive a grant under this Act to complete the
			 testing under section 5(b);
			(2)in the case of a State that submits a
			 report and is required to conduct mitigation under section 5(c)(1)—
				(A)provide an
			 additional grant award for the State to conduct such mitigation under such
			 subparagraph (A) of such section; or
				(B)conduct such
			 mitigation under subparagraph (B) of such section; and
				(3)in the case of a
			 State that submits a report and is required to conduct reevaluation under
			 section 5(d), provide an additional grant award for the State to complete the
			 reevaluation.
			4.Application;
			 priority
			(a)ApplicationTo be eligible to receive a grant under
			 this Act, a State shall submit an application to the Administrator in such
			 manner, at such time, and containing such information as the Administrator may
			 require, including a certification that the grant funds will be used to—
				(1)test the radon
			 levels in public schools pursuant to section 5(b); and
				(2)mitigate the
			 effects of unsafe radon levels in public schools pursuant to section 5(c),
			 determined by the test under paragraph (1).
				(b)PriorityIn awarding grants to States under this
			 Act, the Administrator shall—
				(1)determine the
			 priority of grant awards by ranking each State that submits an application in
			 relation to each other such State; and
				(2)in ranking States
			 under paragraph (1)—
					(A)assign highest
			 priority to a State with 100 percent of such State’s landmass in Radon Zone
			 1;
					(B)in a case in which
			 multiple States have 100 percent of such States’ landmasses in Radon Zone 1,
			 assign priority among such States at the Administrator’s discretion;
					(C)assign second
			 highest priority to a State with at least 50 percent of such State’s landmass
			 in Radon Zone 1;
					(D)in a case in which
			 multiple States have at least 50 percent of such States’ landmasses in Radon
			 Zone 1, assign priority among such States at the Administrator’s discretion;
			 and
					(E)in a case in which
			 a State has less than 50 percent of such State’s landmass in Radon Zone 1,
			 assign priority to such State at the Administrator’s discretion.
					5.Use of
			 funds
			(a)In
			 generalA State that receives
			 a grant under this Act shall—
				(1)follow the Radon
			 Measurements In Schools Guidelines updated pursuant to section 2(b);
				(2)test radon levels
			 in each public school pursuant to subsection (b);
				(3)if necessary,
			 mitigate unsafe radon levels pursuant to subsection (c); and
				(4)if necessary,
			 reevaluate mitigation pursuant to subsection (d).
				(b)TestingA
			 State that receives a grant under this Act shall—
				(1)conduct testing in
			 each public school in such State consistent with the Administrator’s Radon
			 Measurements In Schools Guidelines updated pursuant to section 2(b);
				(2)submit a report to
			 the Administrator—
					(A)describing the
			 results of each test conducted pursuant to paragraph (1); and
					(B)if necessary,
			 estimating the funds necessary to conduct an additional short-term test under
			 paragraph (3); and
					(3)in the case of a school that should have
			 additional testing, according to initial testing conducted under paragraph (1),
			 conduct such follow-up testing consistent with the Administrator’s Radon
			 Measurements In Schools Guidelines updated pursuant to section 2(b).
				(c)Mitigation
				(1)In
			 generalIn the case of a
			 public school at which testing conducted under paragraphs (1) and (3) of
			 subsection (b) met the recommendations for mitigation in the Administrator’s
			 Radon Measurements In Schools Guidelines updated pursuant to section
			 2(b)—
					(A)if the State’s report under paragraph (2)
			 includes the certification described in paragraph (2)(A), the State shall
			 mitigate the radon level at the public school by providing funds to the local
			 educational agency serving such school to enable the agency to carry out the
			 mitigation described in paragraph (3); or
					(B)if the State’s report under paragraph (2)
			 does not include such certification, the Administrator shall carry out the
			 mitigation described in paragraph (3), directly or by contract funded under
			 this grant program.
					(2)Certification;
			 reportingA State that receives a grant under this Act
			 shall—
					(A)if necessary, seek
			 certification from each local educational agency that serves each public school
			 described in paragraph (1) that such agency will, if provided funding pursuant
			 to section 3(2)(A), complete the actions described in paragraph (3); and
					(B)submit a report to
			 the Administrator that—
						(i)in the case in which a local educational
			 agency provides certification to the State under subparagraph (A), includes
			 such certification;
						(ii)describes the results of each test at such
			 public school conducted under subsection (b); and
						(iii)if
			 necessary, estimates the funds necessary to conduct mitigation at such public
			 school pursuant to paragraph (3).
						(3)Mitigation
			 RequirementsIn mitigating
			 the radon levels at public schools, the Administrator or a local educational
			 agency, as appropriate, shall—
					(A)work with a
			 qualified radon mitigation professional to determine the most effective way to
			 mitigate the radon at the public school;
					(B)create a
			 mitigation plan within 3 months after the completion of the testing under
			 subsection (b);
					(C)designate a
			 mitigation unit and implement the mitigation plan under subparagraph (B) within
			 one year after completion of the testing under subsection (b);
					(D)conduct a
			 short-term test not less than once every two years; and
					(E)if necessary,
			 conduct the reevaluation under subsection (d).
					(d)ReevaluationIf the follow-up testing under subsection
			 (c)(3)(D) conducted after the mitigation plan is implemented results in a radon
			 level that is still meeting the recommendations for mitigation in the
			 Administrator’s Radon Measurements In Schools Guidelines updated pursuant to
			 section 2(b), the local educational agency that serves the school shall—
				(1)reevaluate the
			 mitigation plan under subsection (c)(3)(B) in consultation with a qualified
			 radon mitigation professional;
				(2)create an
			 alternative mitigation plan to replace the mitigation plan;
				(3)submit a report to
			 the Administrator—
					(A)describing the
			 results of such annual test; and
					(B)estimating the
			 funds necessary to conduct reevaluation under this subsection; and
					(4)direct the
			 mitigation unit to implement an alternative mitigation plan under subsection
			 (c)(3) within 6 months after the date of the follow-up test.
				6.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Local
			 educational agencyThe term
			 local educational agency has the meaning given that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(3)Mitigation
			 planThe term mitigation plan means the plan to
			 mitigate radon created by the qualified radon mitigation professional in
			 consultation with the local educational agency under section 5(c)(3)(B).
			(4)Mitigation
			 unitThe term mitigation unit means the individuals
			 designated under section 5(c)(3)(C) by the local educational agency to
			 implement the mitigation plan.
			(5)Public
			 schoolThe term public
			 school has the meaning given that term in section 5145 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7217d).
			(6)Qualified radon
			 mitigation professionalThe term qualified radon mitigation
			 professional means an individual—
				(A)licensed, certified, registered, or
			 qualified by a State radon program to mitigate radon;
				(B)certified by a
			 national radon professional organization; or
				(C)approved by the Administrator to mitigate
			 radon.
				(7)Radon
			 Measurements in Schools GuidelinesThe term Radon Measurements In
			 Schools Guidelines means the report entitled Radon Measurements
			 In Schools produced by the Administrator in July 1993, describing
			 current information and guidance on radon testing in a public school.
			(8)Radon Zone
			 1The term Radon Zone 1 means those areas with a
			 predicted average indoor radon screening level greater than 4 picocuries per
			 liter.
			(9)SecretaryThe
			 term Secretary means the Secretary of Education.
			(10)Short-term
			 testThe term
			 short-term test means a test approved by the Administrator in
			 which a testing device remains in an area for not less than 2 days and not more
			 than 90 days to determine the amount of radon in the air that is acceptable for
			 human inhalation.
			(11)StateThe term State means each of
			 the several States of the United States and the District of Columbia.
			
